Case 1:18-cv-03662-RRM-ARL Document 66 Filed 06/01/20 Page 1 of 3 PageID #: 486


 919 THIRD AVENUE NEW YORK, NY 10022-3908




                                                                     Jeremy M. Creelan
 May 21, 2020                                                        Tel +1 212 891 1678
                                                                     JCreelan@jenner.com
 FILED UNDER SEAL VIA ECF

 The Honorable Magistrate Judge Arlene R. Lindsay
 United States District Court
 Eastern District of New York
 Long Island Federal Courthouse
 814 Federal Plaza
 Central Islip, New York 11722

 Re:       Goldman v. Reddington, 18-cv-03662 -- Discovery Motion
           Deposition Subpoena Of Syracuse University Employee Bernerd Jacobson

 Dear Magistrate Judge Lindsay:

         I write on behalf of third-party Syracuse University (“University”) to address a discovery
 dispute with Plaintiff Alex Goldman over a deposition subpoena served on University employee
 Bernerd Jacobson (the “Subpoena,” attached hereto as Ex. A). The deposition is currently
 expected to take place on June 4, 2020, and the University is willing for the deposition to proceed
 on that date. The University simply has requested that Plaintiff take a single deposition of Mr.
 Jacobson, rather than subjecting him to two sequential and cumulative depositions concerning the
 same facts and issues in the two separate actions that Plaintiff is simultaneously litigating about
 Defendant Catherine Reddington’s allegations of sexual misconduct. Plaintiff’s counsel has
 refused to accommodate this request despite the University’s good faith efforts to resolve the
 disagreement. Pursuant to Local Civil Rule 37.3(a) and (c), and the Court’s Individual Practices,
 the University respectfully submits this discovery motion seeking an order requiring Plaintiff to
 take a single deposition of Mr. Jacobson at any appropriate time, including June 4 if Plaintiff
 prefers, before the current July 30 discovery cut-off.

         Background: In this action, Plaintiff challenges various statements that Ms. Reddington
 allegedly made about him, including her complaint to the University that Plaintiff sexually
 assaulted her. See ECF No. 1, Compl. ¶¶ 10, 73-74 (“EDNY Action”). Plaintiff alleges that Ms.
 Reddington’s complaint was false and that it interfered with his “business relationship” with the
 University, which expelled him. Id. Ms. Reddington’s complaint is also the subject of a separate
 action that Plaintiff is litigating against the University and four of its employees, including Mr.
 Jacobson, who investigated the complaint. See
                                            (“NDNY Action”). In that action, Plaintiff claims the
 University reached an erroneous outcome in violation of his rights under Title IX of the Education
 Amendments Act of 1972. Plaintiff is proceeding pseudonymously in the NDNY Action (despite
 bringing the EDNY Action in his own name). Plaintiff’s counsel has objected to any linkage of
 the two cases, and so the University has moved to file this letter under seal.



 CHICAGO    LONDON   LOS ANGELES    NEW YORK   W ASHINGTON, DC       WWW.JENNER.COM
Case 1:18-cv-03662-RRM-ARL Document 66 Filed 06/01/20 Page 2 of 3 PageID #: 487

 May 21, 2020                                                               FILED UNDER SEAL
 Page 2

          On April 28, when the University’s counsel accepted service of the Subpoena, discovery
 was not yet underway in the NDNY Action because the University had filed a motion to dismiss
 the complaint in full. The University’s counsel therefore contacted Plaintiff’s counsel to discuss
 the proper scope of the deposition. The University’s counsel sought assurance that Plaintiff’s
 counsel would not use the deposition to seek discovery for the NDNY Action, which would not be
 proper unless or until the motion to dismiss was denied and discovery had commenced. In the
 ensuing discussions, including via phone on May 11, Plaintiff’s counsel said he would not agree
 to any limitations on the scope of Mr. Jacobson’s deposition and insisted that a wide range of
 topics were relevant to the instant case. As just one example, Plaintiff’s counsel stated he was
 entitled to explore “whether there were any procedural irregularities or bias in the [University’s]
 investigation and determination,” which is precisely the issue Plaintiff is litigating in the NDNY
 Action. Plaintiff’s position was contrary to Chief Judge Mauskopf’s prior order holding that the
 integrity of the University’s investigation is not at issue in this case, because if Ms. Reddington
 lied to the University about what occurred, “then her interference would still be the primary cause
 and the ‘but for’ cause of [Mr. Goldman’s] expulsion.” ECF No. 44, Mem. & Order at 18.

         During these discussions, on May 15, the University’s motion to dismiss the NDNY Action
 was granted in part and denied in part, meaning that discovery would soon commence. This ruling
 alleviated the University’s concern about the scope of Mr. Jacobson’s deposition, as he can
 properly be deposed on matters relevant to either action. In light of this ruling, and because
 Plaintiff’s counsel had claimed the issues in the two cases were substantially or entirely the same,
 the University’s counsel proposed a single deposition for purposes of both cases. As the University
 explained, this approach would minimize the burdensomeness of these depositions for the parties
 and their counsel, particularly at a time when the University’s personnel and resources are strained
 due to the ongoing COVID-19 pandemic. The University’s counsel also volunteered to take any
 reasonable steps, including expediting any further document discovery of the University in the
 NDNY Action as needed, so that Mr. Jacobson’s deposition could proceed promptly and take place
 before the current discovery cut-off in the EDNY Action of July 30.1

         Plaintiff’s counsel then backpedaled, claiming there was only “some overlap” between the
 actions, and declaring that he was “entitled to separate depositions” because his “strategy” might
 be different between them.

         Argument: This Court has broad discretion to “limit the frequency or extent of discovery
 otherwise allowed” under the Federal Rules of Civil Procedure, including where “the discovery
 sought is unreasonably cumulative or duplicative.” Fed. R. Civ. P. 26(b)(2)(C). Here, the
 University is not seeking any substantive limitation on the information that Plaintiff’s counsel can
 seek from Mr. Jacobson. The University asks only that Plaintiff’s counsel obtain that information

 1
  As this Court is aware, Plaintiff already has served a broad subpoena for production of documents
 on the University in the EDNY Action (attached hereto as Ex. B), in response to which the
 University has made extensive production of documents. Given the extent of this discovery, the
 University anticipates that it can expeditiously address any additional discovery from the
 University that Plaintiff claims must take place before he is prepared to depose Mr. Jacobson for
 purposes of the NDNY Action.


                                                  2
Case 1:18-cv-03662-RRM-ARL Document 66 Filed 06/01/20 Page 3 of 3 PageID #: 488

 May 21, 2020                                                                FILED UNDER SEAL
 Page 3

 at a single deposition, rather than subjecting Mr. Jacobson and his counsel to the burden and
 expense of two successive depositions with substantial if not total overlap between them.
 Plaintiff’s proposed approach, by contrast, is “unreasonably cumulative or duplicative,” id., and it
 subjects Mr. Jacobson to an “undue burden,” id. 26(c)(1). In these circumstances, this Court can
 and should “prescrib[e] a discovery method other than the one selected by the party seeking
 discovery”—i.e., one deposition rather than two. Id. 26(c)(1)(C).

          The burdens of multiple depositions are well-established in the context of a single case.
 That is why the Federal Rules of Civil Procedure require a party seeking multiple depositions of
 the same witness to first obtain leave of court. Id. 30(a)(2)(A)(ii). Thus, when courts allow
 multiple depositions, it is generally due to newly discovered information, and the second
 deposition is typically subject to strict limitations on its scope. See, e.g., Cedars-Sinai Med. Ctr.
 v. Ray, 2019 WL 2420045, at *4 (S.D.N.Y. June 10, 2019) (permitting “a second deposition limited
 to questions regarding the belatedly produced documents”); Official Comm. of Unsecured
 Creditors of Exeter Holdings, Ltd. v. Haltman, 2016 WL 1180194, at *4 (E.D.N.Y. Mar. 25, 2016)
 (strictly limiting time and topics for second deposition to avoid “the proverbial ‘fishing
 expedition’”).

         Those concerns apply with equal force here, where Plaintiff has chosen to bring his claims
 about Ms. Reddington’s complaint to the University in two separate actions simultaneously
 pending in two different fora. There is no valid reason for Mr. Jacobson to sit for two depositions
 at two different times concerning the actions he took in response to Ms. Reddington’s complaint,
 and this Court should reject that approach and order a single deposition on whatever date Plaintiff
 prefers. Alternatively, if this Court prefers, the University requests that the presently-scheduled
 deposition be postponed, so that the University may raise this issue with Magistrate Judge Baxter
 in the NDNY Action and attempt to coordinate discovery and avoid duplication in the two
 proceedings.

        In addition to its meet-and-confer discussions with Plaintiff’s counsel, who opposes this
 request, the University’s counsel has sought Defendant’s position on this matter. Defendant’s
 counsel has advised that it does not object to the University’s request for a single deposition of
 Mr. Jacobson or to that deposition taking place at a later date within the discovery period.

 Sincerely,

 /s/ Jeremy M. Creelan

 So Ordered:


 ______________________________

 Date: _________________________




                                                  3
